department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b01 conex-121667-05 office_of_chief_counsel number info release date uil ------------------ ---------------------------------- ------------------------------------------- dear ----------------- this letter responds to your request for information dated date you wrote to commissioner everson on behalf of yourself and other retirees regarding the federal_income_tax treatment of retirement income received from an insurance_company for which you were an agent specifically you inquired about treating such income as ordinary_income rather than capital_gain in response to your inquiry i am pleased to provide you with the following information regarding ordinary_income and capital_gain tax with regard to the treatment of your retirement income in order to be subject_to the capital_gain tax_rate which is taxed at a lower rate than ordinary_income the taxpayer must have a net_capital_gain see sec_1 of the internal_revenue_code the code in order to have a net_capital_gain for federal_income_tax purposes the taxpayer must own a capital_asset and then sell or exchange that capital_asset in a transaction resulting in net_long-term_capital_gain see sec_1222 of the code a capital_asset is defined as property held by the taxpayer whether or not connected with his trade_or_business but does not include any of the eight specifically enumerated exclusions listed in sec_1221 of the code sec_1221 of the code long-term_capital_gain is defined as gain from the sale_or_exchange of a capital_asset held for more than one year sec_1222 of the code thus whether or not a taxpayer is subject_to the capital_gain tax_rate turns on whether the taxpayer owned a capital_asset for more than one year and then sold or exchanged that capital_asset specifically with regard to retirement income the issue is whether the retirement income is payment in consideration for the sale_or_exchange of a capital_asset we do not know the specific details of your situation and cannot comment on it however the courts have addressed the general issue you raise in 118_tc_452 aff’d by 338_f3d_789 7th cir the taxpayer was an agent for state farm insurance cos state farm as a state farm agent the taxpayer entered into an agreement with state farm thereby agreeing to write insurance policies exclusively for state farm as an independent_contractor the agreement provided that all property including any and all information about policy conex-121667-05 holders belonged to state farm 338_f3d_789 7th cir specifically the agreement provided emphasis added by court information regarding names addresses and ages of policyholders of the companies the description and location of insured property and expiration or renewal dates of state farm policies are trade secrets wholly owned by the companies all forms and other materials whether furnished by state farm or purchased by you upon which this information is recorded shall be the sole and exclusive property of the companies after years the taxpayer terminated his relationship with state farm and in accordance with the agreement returned policy and policyholder information and other insurance related books and documents to state farm approximately of the taxpayer’s existing policies were then assigned to his successor agent since the taxpayer fully complied with the terms of the agreement state farm made termination_payments to the taxpayer the taxpayer reported this income as long-term_capital_gain for the purchase and sale of business intangible assets in addressing whether the termination_payments constituted ordinary_income or capital_gain the court noted that in accordance with the terms of the agreement the taxpayer did not own any property related to the policies and as such he could not sell anything in addition the court addressed the issue of goodwill and determined that goodwill cannot be transferred apart from the business with which it is connected thus the court held that since the taxpayer did not own any property related to the policies that he sold to customers or the goodwill developed over the course of his agency relationship with state farm the payments the taxpayer received were not consideration for the sale_or_exchange of a capital_asset and as such were taxable as ordinary_income similarly in 355_fsupp2d_1292 s d ala the taxpayer was an agent for state farm as a state farm agent the taxpayer entered into an agreement with state farm requiring him to sell insurance exclusively for state farm as an independent_contractor after several years as a state farm agent the taxpayer eventually retired at which time the agreement was terminated and all of the taxpayer’s policies were assigned to a successor agent who purchased the taxpayer’s building and its furnishings in accordance with the agreement the taxpayer returned all property to state farm including policies and policyholder descriptions and other insurance related books and documents the taxpayer then received termination_payments from state farm pursuant to the agreement the taxpayer initially reported these payments as ordinary_income but later amended his return to characterize the payments as long-term_capital_gain claiming the payments were for intangible assets and that state farm purchased a covenant not to complete conex-121667-05 in addressing whether the payments constituted ordinary_income or capital_gain the court stated that the taxpayer did not own the intangible assets that he claimed to have sold since the agreement provided that state farm owns all policy records and policy information in addition the court addressed the issue of goodwill and going_concern_value the court stated that goodwill was connected to the insurance_business and the goodwill of that business--insurance policies and policyholder information--were owned by state farm and not by the taxpayer furthermore the court stated that the going_concern_value was also attached to the insurance_business comprised of insurance policies and policyholder information belonging to state farm and was not the taxpayer’s to sell the fact that the taxpayer unlike the taxpayer in the baker case had also sold his office building and personal_property to a successor agent did not change the tax treatment of the termination_payments under the agreement with state farm thus the court held that the taxpayer did not sell any intangible assets because those assets and the tangible assets to which they attached were owned by state farm therefore the payments received by the taxpayer were not entitled to capital_gains treatment this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 if you have any additional questions or need further assistance please contact me or -------------- at ------------------- sincerely thomas a luxner branch chief branch income_tax accounting
